Citation Nr: 0916368	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than April 11, 2006 
for the grant of service connection for a right knee 
disability, to include the issue of whether clear and 
unmistakable error (CUE) was made in the adjudication of the 
Veteran's claim.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to 
August 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision. 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a right knee disability was apparently denied in the 
early 1990s; but the Veteran's claims file was lost and a 
copy of the initial rating decision was never recovered.

2.  The Veteran filed to reopen his previously denied claim 
in 1999, and it was denied by a May 2000 rating decision 
after the Veteran failed to submit any additional evidence.

3.  The Veteran filed to reopen his claim again in April 2006 
and service connection was granted by a September 2006 rating 
decision based on a favorable VA examination.

4.  Service treatment records were obtained during the course 
of the adjudication of the Veteran's April 2006 claim and 
they are presumed not to have previously been reviewed; and, 
therefore, the date of claim should be the original date the 
Veteran filed for service connection.

5.  The first medical diagnosis of a right knee disability 
was at the Veteran's July 2006 VA examination.
CONCLUSIONOF LAW

Criteria for an effective date earlier than April 11, 2006 
for the grant of service connection for a right knee 
disability, under any theory of entitlement have not been 
met.  38 U.S.C.A. §§ 501(a), 5110(a), 7111 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.303, 3.400, 20.1403 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective Date

It is noted at the outset that the Veteran's claims file was 
regrettably lost at some point in the 1990s after the 
Veteran's original claim of entitlement to service connection 
for a right knee disability was apparently initially denied.  
The Board has kept this unfortunate situation in mind while 
addressing the Veteran's claims, and realizes that in a 
situation such as this, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  After the apparent initial denial, in 
August 1999, the Veteran filed a claim to reopen his claim.  
The Veteran was sent a letter in February 2000 which informed 
him that new evidence was needed to reopen his claim.  
However, he failed to submit any additional evidence; and, 
approximately 90 days later, his claim was denied by a May 
2000 rating decision.  

In April 2006, the Veteran again filed to reopen his 
previously denied claim for service connection.  However, 
this time he submitted service treatment records and post-
service private treatment records in conjunction with his 
application.  The RO also obtained copies of the Veteran's 
service treatment records, and later still, a copy of the 
report of a 1992 VA examination performed in connection with 
the Veteran's original claim. 

The Veteran was then provided with a VA examination in July 
2006 at which the examiner diagnosed the Veteran with chronic 
patellar tendinopathy, and opined that despite at least two 
post-service injuries to his right knee, (documented in the 
post service records the Veteran provided), the Veteran's 
current right knee tendinopathy was the result of the in-
service trauma to his knee.  Based on this opinion, service 
connection was granted by a September 2006 rating decision, 
effective from the April 2006 claim to reopen.

It is noted that this examination was the first evidence of a 
right knee disability contained in the Veteran's claims file.  
It is true that the Veteran had had additional injuries to 
his right knee following service, but the treatment records 
following those events failed to actually show a chronic 
right knee disability.  For example, the Veteran submitted 
private treatment records which showed two post-service right 
knee injuries which resulted in contusions (the first in 
December 1996 after a 300 pound tub fell and struck the 
Veteran's knee, and the second in August 1998 when the 
Veteran's legs were kicked out from beneath him and he struck 
both knees on the ground).  However, neither of these 
treatment records specifically found a permanent disability 
impacting the Veteran's right knee.  

The Veteran disagreed with the effective date arguing he was 
discharged from service due to his knee and was awarded 
severance pay because of it, which VA was recouping prior to 
actually paying VA compensation.  He also generally asserted 
CUE in the VA's prior denials.  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.

To warrant revision of a decision on the grounds of CUE, 
there must have been an error in the adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.

In this case, for the reasons discussed below, the Board 
finds that the Veteran's claim of CUE is moot.

With regard to the issue of an earlier effective date, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on a claim reopened after final disallowance will generally 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.   

An exception applies when the evidence to reopen a claim 
includes service department records.  The regulations provide 
that at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  See 38 C.F.R. 
§ 3.156(c)

Such records include, but are not limited to: (i) Service 
records that are related to a claimed in-service event, 
injury, or disease, regardless of whether such records 
mention the veteran by name; (ii) Additional service records 
forwarded by the Department of Defense or the service 
department to VA any time after VA's original request for 
service records; and (iii) Declassified records that could 
not have been obtained because the records were classified 
when VA decided the claim.

An award made based all or in part on the service department 
records is effective on the date entitlement arose or the 
date VA received the previously decided claim, whichever is 
later.
 
A retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly, except as it may be affected by 
the filing date of the original claim.

In this case it is unclear from a review of the rebuilt 
claims file whether the Veteran's service treatment records 
were of record at the time of the initial rating decision, 
since a copy of the initial rating decision was never 
recovered.  However, because it is not known, and in keeping 
with the obligation to consider the benefit of the doubt 
doctrine in this type of situation; the Board finds that it 
would be manifestly unfair to presume that the service 
treatment records had been obtained at the time of the 
initial rating decision.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  As such, the Board will consider the 
service treatment records that have been associated with the 
Veteran's claims file to be newly obtained service department 
records as defined by 38 C.F.R. § 3.156(c); and, therefore, 
VA must reconsider the claim as if it had never been decided 
in the early 1990s.  

As noted above, VA has granted the Veteran's claim.  As such, 
the issue of service connection is not relevant.  However, 
because the Board has concluded that the initial claim is 
essentially being readjudicated in the first instance, any 
CUE that was alleged to have been made regarding a subsequent 
readjudication is deemed to be moot, because the effect of 
the Board's conclusion makes it as if the Veteran's claim had 
not been denied in the first place, and therefore no decision 
regarding reopening a previously denied claim would have been 
possible.  As such, to the extent that the Veteran raised a 
claim of CUE it is dismissed.  

Given that the Board is looking to the initial date the 
Veteran's claim was received in the early 1990s as the date 
of claim, the discussion must then turn to what that date is, 
and then to what the appropriate effective date is.  The 
regulations provide that the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.   

In this case, the Veteran's claim was received sometime after 
his discharge from service in 1991, and likely prior to the 
VA examination in November 1992; although the exact date is 
unknown as the initial claim was never recovered.  
Regardless, because an effective date is awarded the later of 
the date of receipt of the claim and the date entitlement 
arose, or if the claim was received within the first year 
after separation from service, the later of the first day 
after service separation or date entitlement arose, the next 
inquiry is when was the date entitlement arose.

"Service connection" requires that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  As such, one of the 
cornerstones requirements for service connection is a showing 
that there is a current disability. 

In this case, the November 1992 VA examination specifically 
found no sequelae to the in-service right knee injury and the 
post-service medical evidence failed to show a right knee 
disability for many years following service.  Indeed, the 
first post service evidence of chronic knee disability was 
the July 2006 VA examination report.  Therefore, as his claim 
was received in the early 1990s and the diagnosis of a right 
knee disability was made in July 2006, the date of the 
examination (and therefore the date entitlement arose) is 
clearly later.  As such, the date of the Veteran's VA 
examination, and not the date his claim was received in the 
early 1990s, or the first day after service, or even April 
2006, should serve as the effective date for the grant of 
service connection.

In this case, the evidence fails to show that an effective 
date earlier than April 2006 is warranted for the grant of 
service connection for a right knee disability, and 
therefore, the Veteran's claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in June 2006, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
The letter also explained to the Veteran how effective dates 
and disability ratings were calculated.

VA and private treatment records have been obtained, as were 
the Veteran's service treatment and personnel records.  The 
Veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the Veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

An effective date earlier than April 11, 2006 for the grant 
of service connection for a right knee disability, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


